DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s argument with regards to the restriction requirement is considered persuasive. The restriction requirement is withdrawn.

Claim Objections
Claims 1-24 are objected to because of the following informalities:
In claims 1-24, the reference numbers should be removed.
In claim 2, line 2, “comprising” should be –comprises—.
In claim 3, line 2, “comprising” should be –comprises--.
In claim 4, line 2, “comprising” should be –comprises--.
In claim 5, line 2, “comprising” should be –comprises--.
In claim 6, line 1, “comprising” should be –further comprising--.
In claim 7, lines 2 and 5, “comprising” should be –comprises--.
In claim 8, line 2, “comprising” should be –comprises--.
In claim 9, line 2, “comprising” should be –comprises--.
In claim 11, lines 2 and 4, “comprising” should be –comprises--.
In claim 12, line 1, “comprising” should be –further comprising--.
In claim 12, line 5, “comprising” should be –comprises--.
In claim 13, line 2, “comprising” should be –comprises--.
In claim 15 line 1, “comprising” should be –further comprising--.
In claim 16, lines 2 and 4, “comprising” should be –comprises--.
In claim 18, line 1, “comprising” should be –further comprising--.
In claim 19, lines 2 and 5, “comprising” should be –comprises--.
In claim 20, lines 2 and 8, “comprising” should be –comprises--.
In claim 24, line 2, “claim13” should be –claim 13--.
In claim 24, line 4, “biological construct;” should be –biological construct; and--. 
In claim 24, line 5, “pace between” should be –space between--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first force applying member for ejecting the medical adhesive” in claim 6 and
“a second force applying member for ejecting the bio-ink” in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Based on Applicant’s specification the force applying member is either an air pump or a plunger pump (pages 19-20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 10,967,570. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,967,570 discloses a species that anticipates the current genus claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10-14, 20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the medical adhesive contained in the medical adhesive container" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Note that there is no medical adhesive contained in the medical adhesive container recited in the claim.
Claims 5 inherits the deficiency of claim 4 and is likewise rejected.
Claim 10 recites “a second force applying member” in lines 1-2. However there is no mention of a “first force applying member” in the preceding claims which makes the claim unclear. 
Claim 11 is indefinite as it recites “a second plunger pump” in line 2, which implies that a first plunger pump exists, however such is not claimed.
Claim 11 is indefinite as it recites “a second air pump” in line 4, which implies that a first air pump exists, however such is not claimed.
Claim 12 recites “a third force applying member” in lines 1-2. However there is no mention of a “first force applying member” or “second force applying member” in the preceding claims which makes the claim unclear. 
Claim 13 recites the limitation "the biological construct printed by biological ink" in line 8 and “the biological construct carried thereon” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the inside of the rotary rod" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the bottoms" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “an end of the hollow rod”. However, the claim already recites two different ends. It is not clear which end is being referenced.
 Claim 24 recites the limitation “after the lumen tissue is sleeved” in lines 7-8. There is no recitation of such a step of the lumen tissue being sleeved in the preceding claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0330144 (Liu et al., hereinafter Liu).
In regards to claim 1, Liu discloses an apparatus for fabricating porous three dimensional tubular scaffolds (title and abstract). Liu shows a device for printing lumen tissue construct, comprising:

a bioprinting platform for supporting a lumen tissue, and for carrying a biological construct printed by the spray head assembly, and for applying the biological construct to an inner surface of the lumen tissue. (paragraphs 3, 30-39, and 68-76; fig. 2; platform that the rotary rod driver sits).
Note that the platform itself does not recite any other features other than the platform. Any platform would be able to perform the use claimed unless there is more detail given about the platform’s structure.
Claim 23 only requires the device of claim 1, thus Liu meets the limitations of the claim.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0112167 (Kang et al., hereinafter Kang)).
In regards to claim 1, Kang discloses a rotary device for bioprinting (title and abstract). Kang shows a device comprising:
a spray head assembly for printing a biological construct (fig. 2; extruder/printer head (not labeled) located above rod(2); paragraphs 37-40); and
a bioprinting platform for supporting a lumen tissue, and for carrying a biological construct printed by the spray head assembly, and for applying the biological construct to an inner surface of the lumen tissue. (paragraph 37-39; fig. 2; platform that the rotary rod support frame sits).
Note that the platform itself does not recite any other features other than the platform. Any platform would be able to perform the use claimed unless there is more detail given about the platform’s structure.
Claim 23 only requires the device of claim 1, thus Kang meets the limitations of the claim.

Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0211130 (Sanders et al., hereinafter Sanders)).
In regards to claim 1, Sanders discloses a rotary device for bioprinting (title and abstract). Kang shows a device comprising:
a spray head assembly for printing a biological construct ((fig. 1, element 16); paragraphs 29); and
a bioprinting platform for supporting a lumen tissue, and for carrying a biological construct printed by the spray head assembly, and for applying the biological construct to an inner surface of the lumen tissue. (paragraph 29; fig. 1; platform that the rotary spool support frame that holds the spool (12) would sit).
Note that the platform itself does not recite any other features other than the platform. Any platform would be able to perform the use claimed unless there is more detail given about the platform’s structure.
Claim 23 only requires the device of claim 1, thus Sanders meets the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0330144 (Liu et al.)  as applied to claim 1 above, and further in view of US 2020/0086564 (Lewis et al., hereinafter Lewis)
In regards to claim 2, Liu discloses the limitations of claim 1 but does not disclose the presence of different containers and a nozzle that alternatively communicates with the different containers. In a related area Lewis discloses a valved nozzle with a compensator used in 3D printing (title and abstract). Of note are figures 7A-7C and paragraphs 55-61 which shows a nozzle (520) that can alternatively communicate with two different containers (516a and 516b are inlets to the nozzle that would connect to different containers). Lewis states that the material switch capabilities of the nozzle configuration allows for the deployment of materials with different characteristics in 3D printing. Note that the claim itself does not claim any bio-ink or .
 
Allowable Subject Matter
Claims 3, 6-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 10-14, 20-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the spray head assembly has a medical adhesive spray head and a bio-ink spray head.
Claims 4-12 are dependent on allowable matter from claim 3 and would be allowable once the 112 rejections are overcome.

In regards to claim 13, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the platform includes a butt-jointed part comprising a hollow rod  disposed at the platform base, wherein the hollow rod  is adapted to carry the lumen tissue; and
a rotary part comprising a rotary rod (211) rotatably disposed at the platform base for carrying the biological construct printed by biological ink provided by the spray head assembly; 
wherein the rotary rod is configured to be insertable into the hollow rod, so as to apply the biological construct carried thereon to the inner surface of the lumen tissue.
Claims 14-21 and 24 are dependent on allowable matter from claim 3 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791